DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “38” has been used to designate both a temperature sensor in figure 1 and a bypass circuit in figures 2 and 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "38" and "138" have both been used to designate a bypass circuit.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 12, 15, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 4 states that “the control module is configured to determine the flow rate of the leak or the dimensions of the orifice linked to the leak.”  It is not clear from reading the specification what is meant by the “dimensions of the orifice”.  It is clear that the flow rate is directly related to the size of the leak, i.e. a large flow rate means a large leak and a small flow rate means a small leak.  This would imply that the dimension being referred to is purely the area of the orifice.  However, other measurements such as length and width of the orifice or the shape of the orifice cannot be determined by the control module described in the specification.  Therefore, the limitation requiring the control module to determine the dimension of the orifice does not meet the written description requirement.  

Claims 12, 15, and 19 are rejected based on their dependence on a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 is rejected as being indefinite since the quotation marks in claims 1 related to the various fluid circuits makes the limitations unclear.  The quotation marks around the functions of the various fluid circuits renders the limitations indefinite because it is unclear if the circuits are required to perform those functions or if those terms are only being used to name the parts of the evaporation device.  For the purposes of examination, it will be assumed that the structure described is what is being claimed, and the name of the structure in the quotation marks is simply descriptive.  Appropriate correction is required to convey applicant’s intended meaning.  

Claims 2-20 are rejected based on their dependence on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (PG Pub 2014/0277927) in view of Takakura (PG Pub 2017/0030303)

Regarding claim 1, Guo teaches a device for evaporating vapors of a fuel stored in a motor vehicle tank (paragraph 17; figure 1, element 14), said vehicle (paragraph 17; figure 1, element 10) comprising an engine (paragraph 17; figure 1, element 12) and a tank (paragraph 18; figure 1, element 18) for storing a fuel for burning in said engine (paragraph 18), said evaporation device comprising:
an absorbent filter (figure 1, element 20; paragraph 18) suitable for filtering the vapors generated by the fuel stored in said tank (paragraph 18.  This is an intended use of the filter.  So long as the filter is capable of performing this function, it reads on the limitation.),
a so-called "absorption" circuit connecting the absorbent filter to the tank (figure 1, line between 18 and 20) so as to allow the gas vapors to be conveyed to the absorbent filter (figure 1; paragraph 21.  This is an intended use of the circuit.  So long as the circuit is capable of performing this function, it reads on the limitation.), 
a so-called "ventilation" circuit connecting the outside of the vehicle to the absorbent filter (paragraph 19; figure 1, element 32) comprising an outlet valve (figure 1, element 30) configured to switch between an open position in which the outlet valve allows the gases filtered by the absorbent filter to escape to the outside, and a closed position in which the evaporation device is isolated from the outside of the vehicle (paragraphs 20 and 21),
a so-called "purge" circuit connecting the absorbent filter to the engine of the vehicle (paragraph 18) and comprising an electric pump (paragraph 22; figure 1, elements 42 or 44 are both optional, but they meet the broadest reasonable interpretation of this limitation and are able to perform the claimed function.), suitable for allowing the fuel vapors absorbed by the absorbent filter to flow to the engine (paragraphs 22 and 59.  This is an intended use of the pump.  Since the pump is capable of performing this function, it reads on the limitation.), a pressure measurement sensor (figure 1, element 38; paragraphs 2 and 19) and a purge valve (figure 1, element 22; paragraph 18) configured to switch between an open position, in which said purge valve allows the gases to flow from the absorbent filter to the engine, and a closed position in which the absorbent filter is isolated from the engine (paragraph 20), 
said evaporation device further comprising 
the electric pump (paragraph 21; figure 1, elements 42 and 44, are both optional, but they meet the broadest reasonable interpretation of this limitation and are able to perform the claimed function.) being configured to draw in gases from the outside to convey them, via the ventilation circuit and the absorbent filter, to the tank (paragraph 21), in order to pressurize said tank and thus allow the detection of a leak in the evaporation device by means of the pressure measurement sensor (paragraph 21).

Guo is silent as to the evaporation device comprising a bypass circuit and a bypass valve mounted between the absorption circuit, the purge circuit and the tank, which is configured to move between a so-called "absorption" position, in which the bypass valve allows the gases to flow between the tank and the absorbent filter, via the absorption circuit, and a so-called "leak detection" position, in which the bypass valve allows the gases to flow between the purge circuit and the tank via the bypass circuit, and an electric pump being configured to draw in gases from the outside to convey them, via the bypass circuit, to the tank.

Takakura teaches an evaporation device comprising a bypass circuit (figure 1, element 31; paragraph 22) and a bypass valve (figure 1, element 32; paragraphs 22-23) mounted between the absorption circuit, the purge circuit and the tank (figure 1, element 32 is between element 19 and element 16), which is configured to move between a so-called "absorption" position, in which the bypass valve allows the gases to flow between the tank and the absorbent filter, via the absorption circuit, and a so-called "leak detection" position, in which the bypass valve allows the gases to flow between the purge circuit and the tank via the bypass circuit (paragraphs 23-24 and 41-45), and an electric pump (figure 1, element 27) being configured to draw in gases from the outside to convey them, via the bypass circuit, to the tank (figure 2e; figure 4; paragraphs 39-45).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine the bypass circuit and valve of Takakura with the evaporation device of Guo since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, the bypass circuit and valve of Takakura would allow for the optional pumps of Guo to be combined into a single pump 44 that could be used for all of the methods taught by Guo, therefore improving the efficiency of the leak detection system while also allowing for the purging system to operate with a purge pump in the purge passage.  Including a bypass circuit that connects the purge passage, between the second pump 44 and the purge valve, and the connector between the tank and the canister would remove the necessity for the first pump 42 in order to pressurize the tank in Guo.  

Regarding claim 2, Guo teaches the evaporation device as claimed in claim 1, comprising a control module (figure 1, element 16; paragraph 17) that is electrically connected to the measurement sensor in order to receive the pressure value measurements therefrom (paragraph 19) and configured to detect the presence of a leak when the absolute value of the change in said value of the pressure inside the evaporation device measured for a predetermined period is greater than or equal to a predetermined threshold (paragraphs 45-69, specifically paragraphs 61-69; figure 5, all, specifically steps 545-575).

Regarding claim 3, Guo teaches the evaporation device as claimed in claim 2, in which the control module is also configured to determine the size of the leak detected as a function of the change in the value of the pressure measured by the measurement sensor (paragraphs 20, 24-25, and 42-44; table 3; figure 4, all).

Regarding claim 4, Guo teaches the evaporation device as claimed in claim 3, in which the control module is configured to determine the flow rate of the leak or the dimensions of the orifice linked to the leak (paragraphs 25, 42-44; figure 4, all; paragraphs 6-7.  The rate at which the pressure increases will be indicative of the flow rate of the lead and the area of the orifice.).

Regarding claim 5, Guo teaches the evaporation device as claimed in claim 2, in which the control module is configured to control the outlet valve, the purge valve, and the electric pump so that they switch to their different positions (paragraphs 17-19, 53-55, and 59, among others).

Guo is silent as to the evaporation device in which the control module is configured to control the bypass valve.  

Takakura teaches an evaporation device in which the control module is configured to control the bypass valve (paragraph 24).  

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use the control module to control the bypass valve of Takakura with the evaporation device of Guo since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, the bypass circuit and valve of Takakura would allow for the optional pumps of Guo to be combined into a single pump 44 that could be used for all of the methods taught by Guo, therefore improving the efficiency of the leak detection system while also allowing for the purging system to operate with a purge pump in the purge passage.  Including a bypass circuit that connects the purge passage, between the second pump 44 and the purge valve, and the connector between the tank and the canister would remove the necessity for the first pump 42 in order to pressurize the tank in Guo.  Additionally, Guo states that the controller is used for operating the engine and performing the control methods, which includes controlling all valves and pumps.  

Regarding claim 6, Guo teaches a vehicle comprising an evaporation device as claimed in claim 1 (abstract; paragraph 1).

Regarding claim 7, Guo teaches a method for detecting a leak in a device (figure 1, element 14; paragraph 17) as claimed in claim 1 for evaporating vapors of a fuel stored in a motor vehicle tank (figure 5; paragraphs 45-69 as cited below), said vehicle comprising an engine and a tank of fuel for burning in said engine (figure 1, elements 10, 12, and 18; paragraph 17), said method comprising:
placing the outlet valve in the open position (figure 5, step 522; paragraph 54) and the purge valve in the closed position (figure 5, step 520; paragraph 53),
activating the electric pump so as to draw in gases from the outside of the vehicle to convey them, via the ventilation circuit and the absorbent filter, to the tank (paragraphs 41 and 55; figure 5, step 524), in order to pressurize said tank,
placing the outlet valve in the closed position at a first time (figure 5, step 540; paragraph 61),
measuring the change in pressure by means of the pressure measurement sensor between the first time and a second time in order to determine a pressure difference between said first time and said second time (paragraphs 63-64; figure 5, steps 545 and 550), and
detecting the presence of a leak when the pressure difference determined is greater than or equal to a predetermined pressure difference threshold (paragraphs 68-69; figure 5 steps 570 and 575).

Guo is silent as to the method for detecting a leak in an evaporation device comprising placing the bypass valve in the leak detection position and activating the electric pump so as to draw in gases from the outside of the vehicle to convey them, via the ventilation circuit, the absorbent filter, the purge circuit and the bypass circuit, to the tank.

Takakura teaches method for detecting a leak in an evaporation device comprising placing the bypass valve in the leak detection position (figure 4, S2; paragraphs 41-45) and activating the electric pump so as to draw in gases from the outside of the vehicle to convey them, via the ventilation circuit, the absorbent filter, the purge circuit and the bypass circuit, to the tank (figure 2e; figure 4; paragraphs 39-45).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine the bypass circuit and valve of Takakura with the evaporation device of Guo since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, the bypass circuit and valve of Takakura would allow for the optional pumps of Guo to be combined into a single pump 44 that could be used for all of the methods taught by Guo, therefore improving the efficiency of the leak detection system while also allowing for the purging system to operate with a purge pump in the purge passage.  Including a bypass circuit that connects the purge passage, between the second pump 44 and the purge valve, and the connector between the tank and the canister would remove the necessity for the first pump 42 in order to pressurize the tank in Guo.  

Regarding claim 8, Guo teaches the detection method as claimed in claim 7, comprising after the step of detecting the presence of a leak, a step of determining the size of said detected leak on the basis of the pressure difference measured (paragraphs 42-44; table 3; figure 4, all; paragraphs 24-25).

Regarding claim 9, Guo teaches the detection method as claimed in claim 7, in which the predetermined pressure difference threshold is between 5 and 50 hPa (Paragraph 24 states that the fail threshold is 0.5 to 1.5 kPa below atmospheric pressure, which is equal to 5 to 15 hPa.  Taken in conjunction with table 1, which states that the vacuum in the tank is 5.1 kPa, or 51 hPa.  Therefore, the predetermined pressure difference threshold of Guo would be 46 hPa to 36 hPa, which is between 5 and 50 hPa claimed).

Regarding claim 10, Guo teaches the detection method as claimed in claim 7, in which the evaporation device comprises 
a control module electrically connected to the measurement sensor, in order to receive the pressure value measurements therefrom (paragraph 19), and to the outlet valve, the purge valve, and the electric pump (paragraphs 17-19, 53-55, and 59, among others), in order to control them, 
the steps of the method being implemented by said control module (paragraphs 47-69 describe steps implemented by figure 1, element 16).

Guo is silent as to the method including the control module being configured to control the bypass valve.  

Takakura teaches the method including the control module being configured to control the bypass valve (paragraph 24).  

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use the control module to control the bypass valve of Takakura with the evaporation device of Guo since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, the bypass circuit and valve of Takakura would allow for the optional pumps of Guo to be combined into a single pump 44 that could be used for all of the methods taught by Guo, therefore improving the efficiency of the leak detection system while also allowing for the purging system to operate with a purge pump in the purge passage.  Including a bypass circuit that connects the purge passage, between the second pump 44 and the purge valve, and the connector between the tank and the canister would remove the necessity for the first pump 42 in order to pressurize the tank in Guo.  Additionally, Guo states that the controller is used for operating the engine and performing the control methods, which includes controlling all valves and pumps.  

Regarding claim 11, Guo teaches the evaporation device as claimed in claim 4, in which the control module is configured to control the outlet valve, the purge valve, and the electric pump so that they switch to their different positions (paragraphs 17-19, 53-55, and 59, among others).

Guo is silent as to the evaporation device in which the control module is configured to control the bypass valve.  

Takakura teaches an evaporation device in which the control module is configured to control the bypass valve (paragraph 24).  

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use the control module to control the bypass valve of Takakura with the evaporation device of Guo since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, the bypass circuit and valve of Takakura would allow for the optional pumps of Guo to be combined into a single pump 44 that could be used for all of the methods taught by Guo, therefore improving the efficiency of the leak detection system while also allowing for the purging system to operate with a purge pump in the purge passage.  Including a bypass circuit that connects the purge passage, between the second pump 44 and the purge valve, and the connector between the tank and the canister would remove the necessity for the first pump 42 in order to pressurize the tank in Guo.  Additionally, Guo states that the controller is used for operating the engine and performing the control methods, which includes controlling all valves and pumps.  

Regarding claim 12, Guo teaches the evaporation device as claimed in claim 4, in which the control module is configured to control the outlet valve, the purge valve, and the electric pump so that they switch to their different positions (paragraphs 17-19, 53-55, and 59, among others).

Guo is silent as to the evaporation device in which the control module is configured to control the bypass valve.  

Takakura teaches an evaporation device in which the control module is configured to control the bypass valve (paragraph 24).  

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use the control module to control the bypass valve of Takakura with the evaporation device of Guo since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, the bypass circuit and valve of Takakura would allow for the optional pumps of Guo to be combined into a single pump 44 that could be used for all of the methods taught by Guo, therefore improving the efficiency of the leak detection system while also allowing for the purging system to operate with a purge pump in the purge passage.  Including a bypass circuit that connects the purge passage, between the second pump 44 and the purge valve, and the connector between the tank and the canister would remove the necessity for the first pump 42 in order to pressurize the tank in Guo.  Additionally, Guo states that the controller is used for operating the engine and performing the control methods, which includes controlling all valves and pumps.  

Regarding claim 13, Guo teaches a vehicle comprising an evaporation device as claimed in claim 2 (abstract; paragraph 1).

Regarding claim 14, Guo teaches a vehicle comprising an evaporation device as claimed in claim 3 (abstract; paragraph 1).

Regarding claim 15, Guo teaches a vehicle comprising an evaporation device as claimed in claim 4 (abstract; paragraph 1).

Regarding claim 16, Guo teaches a vehicle comprising an evaporation device as claimed in claim 5 (abstract; paragraph 1).

Regarding claim 17, Guo teaches a method for detecting a leak in a device (figure 1, element 14; paragraph 17) as claimed in claim 2 for evaporating vapors of a fuel stored in a motor vehicle tank (figure 5; paragraphs 45-69 as cited below), said vehicle comprising an engine and a tank of fuel for burning in said engine (figure 1, elements 10, 12, and 18; paragraph 17), said method comprising:
placing the outlet valve in the open position (figure 5, step 522; paragraph 54) and the purge valve in the closed position (figure 5, step 520; paragraph 53),
activating the electric pump so as to draw in gases from the outside of the vehicle to convey them, via the ventilation circuit and the absorbent filter, to the tank (paragraphs 41 and 55; figure 5, step 524), in order to pressurize said tank,
placing the outlet valve in the closed position at a first time (figure 5, step 540; paragraph 61),
measuring the change in pressure by means of the pressure measurement sensor between the first time and a second time in order to determine a pressure difference between said first time and said second time (paragraphs 63-64; figure 5, steps 545 and 550), and
detecting the presence of a leak when the pressure difference determined is greater than or equal to a predetermined pressure difference threshold (paragraphs 68-69; figure 5 steps 570 and 575).

Guo is silent as to the method for detecting a leak in an evaporation device comprising placing the bypass valve in the leak detection position and activating the electric pump so as to draw in gases from the outside of the vehicle to convey them, via the ventilation circuit, the absorbent filter, the purge circuit and the bypass circuit, to the tank.

Takakura teaches method for detecting a leak in an evaporation device comprising placing the bypass valve in the leak detection position (figure 4, S2; paragraphs 41-45) and activating the electric pump so as to draw in gases from the outside of the vehicle to convey them, via the ventilation circuit, the absorbent filter, the purge circuit and the bypass circuit, to the tank (figure 2e; figure 4; paragraphs 39-45).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine the bypass circuit and valve of Takakura with the evaporation device of Guo since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, the bypass circuit and valve of Takakura would allow for the optional pumps of Guo to be combined into a single pump 44 that could be used for all of the methods taught by Guo, therefore improving the efficiency of the leak detection system while also allowing for the purging system to operate with a purge pump in the purge passage.  Including a bypass circuit that connects the purge passage, between the second pump 44 and the purge valve, and the connector between the tank and the canister would remove the necessity for the first pump 42 in order to pressurize the tank in Guo.  

Regarding claim 18, Guo teaches a method for detecting a leak in a device (figure 1, element 14; paragraph 17) as claimed in claim 3 for evaporating vapors of a fuel stored in a motor vehicle tank (figure 5; paragraphs 45-69 as cited below), said vehicle comprising an engine and a tank of fuel for burning in said engine (figure 1, elements 10, 12, and 18; paragraph 17), said method comprising:
placing the outlet valve in the open position (figure 5, step 522; paragraph 54) and the purge valve in the closed position (figure 5, step 520; paragraph 53),
activating the electric pump so as to draw in gases from the outside of the vehicle to convey them, via the ventilation circuit and the absorbent filter, to the tank (paragraphs 41 and 55; figure 5, step 524), in order to pressurize said tank,
placing the outlet valve in the closed position at a first time (figure 5, step 540; paragraph 61),
measuring the change in pressure by means of the pressure measurement sensor between the first time and a second time in order to determine a pressure difference between said first time and said second time (paragraphs 63-64; figure 5, steps 545 and 550), and
detecting the presence of a leak when the pressure difference determined is greater than or equal to a predetermined pressure difference threshold (paragraphs 68-69; figure 5 steps 570 and 575).

Guo is silent as to the method for detecting a leak in an evaporation device comprising placing the bypass valve in the leak detection position and activating the electric pump so as to draw in gases from the outside of the vehicle to convey them, via the ventilation circuit, the absorbent filter, the purge circuit and the bypass circuit, to the tank.

Takakura teaches method for detecting a leak in an evaporation device comprising placing the bypass valve in the leak detection position (figure 4, S2; paragraphs 41-45) and activating the electric pump so as to draw in gases from the outside of the vehicle to convey them, via the ventilation circuit, the absorbent filter, the purge circuit and the bypass circuit, to the tank (figure 2e; figure 4; paragraphs 39-45).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine the bypass circuit and valve of Takakura with the evaporation device of Guo since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, the bypass circuit and valve of Takakura would allow for the optional pumps of Guo to be combined into a single pump 44 that could be used for all of the methods taught by Guo, therefore improving the efficiency of the leak detection system while also allowing for the purging system to operate with a purge pump in the purge passage.  Including a bypass circuit that connects the purge passage, between the second pump 44 and the purge valve, and the connector between the tank and the canister would remove the necessity for the first pump 42 in order to pressurize the tank in Guo.  

Regarding claim 19, Guo teaches a method for detecting a leak in a device (figure 1, element 14; paragraph 17) as claimed in claim 4 for evaporating vapors of a fuel stored in a motor vehicle tank (figure 5; paragraphs 45-69 as cited below), said vehicle comprising an engine and a tank of fuel for burning in said engine (figure 1, elements 10, 12, and 18; paragraph 17), said method comprising:
placing the outlet valve in the open position (figure 5, step 522; paragraph 54) and the purge valve in the closed position (figure 5, step 520; paragraph 53),
activating the electric pump so as to draw in gases from the outside of the vehicle to convey them, via the ventilation circuit and the absorbent filter, to the tank (paragraphs 41 and 55; figure 5, step 524), in order to pressurize said tank,
placing the outlet valve in the closed position at a first time (figure 5, step 540; paragraph 61),
measuring the change in pressure by means of the pressure measurement sensor between the first time and a second time in order to determine a pressure difference between said first time and said second time (paragraphs 63-64; figure 5, steps 545 and 550), and
detecting the presence of a leak when the pressure difference determined is greater than or equal to a predetermined pressure difference threshold (paragraphs 68-69; figure 5 steps 570 and 575).

Guo is silent as to the method for detecting a leak in an evaporation device comprising placing the bypass valve in the leak detection position and activating the electric pump so as to draw in gases from the outside of the vehicle to convey them, via the ventilation circuit, the absorbent filter, the purge circuit and the bypass circuit, to the tank.

Takakura teaches method for detecting a leak in an evaporation device comprising placing the bypass valve in the leak detection position (figure 4, S2; paragraphs 41-45) and activating the electric pump so as to draw in gases from the outside of the vehicle to convey them, via the ventilation circuit, the absorbent filter, the purge circuit and the bypass circuit, to the tank (figure 2e; figure 4; paragraphs 39-45).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine the bypass circuit and valve of Takakura with the evaporation device of Guo since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, the bypass circuit and valve of Takakura would allow for the optional pumps of Guo to be combined into a single pump 44 that could be used for all of the methods taught by Guo, therefore improving the efficiency of the leak detection system while also allowing for the purging system to operate with a purge pump in the purge passage.  Including a bypass circuit that connects the purge passage, between the second pump 44 and the purge valve, and the connector between the tank and the canister would remove the necessity for the first pump 42 in order to pressurize the tank in Guo.  

Regarding claim 20, Guo teaches a method for detecting a leak in a device (figure 1, element 14; paragraph 17) as claimed in claim 5 for evaporating vapors of a fuel stored in a motor vehicle tank (figure 5; paragraphs 45-69 as cited below), said vehicle comprising an engine and a tank of fuel for burning in said engine (figure 1, elements 10, 12, and 18; paragraph 17), said method comprising:
placing the outlet valve in the open position (figure 5, step 522; paragraph 54) and the purge valve in the closed position (figure 5, step 520; paragraph 53),
activating the electric pump so as to draw in gases from the outside of the vehicle to convey them, via the ventilation circuit and the absorbent filter, to the tank (paragraphs 41 and 55; figure 5, step 524), in order to pressurize said tank,
placing the outlet valve in the closed position at a first time (figure 5, step 540; paragraph 61),
measuring the change in pressure by means of the pressure measurement sensor between the first time and a second time in order to determine a pressure difference between said first time and said second time (paragraphs 63-64; figure 5, steps 545 and 550), and
detecting the presence of a leak when the pressure difference determined is greater than or equal to a predetermined pressure difference threshold (paragraphs 68-69; figure 5 steps 570 and 575).

Guo is silent as to the method for detecting a leak in an evaporation device comprising placing the bypass valve in the leak detection position and activating the electric pump so as to draw in gases from the outside of the vehicle to convey them, via the ventilation circuit, the absorbent filter, the purge circuit and the bypass circuit, to the tank.

Takakura teaches method for detecting a leak in an evaporation device comprising placing the bypass valve in the leak detection position (figure 4, S2; paragraphs 41-45) and activating the electric pump so as to draw in gases from the outside of the vehicle to convey them, via the ventilation circuit, the absorbent filter, the purge circuit and the bypass circuit, to the tank (figure 2e; figure 4; paragraphs 39-45).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine the bypass circuit and valve of Takakura with the evaporation device of Guo since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, the bypass circuit and valve of Takakura would allow for the optional pumps of Guo to be combined into a single pump 44 that could be used for all of the methods taught by Guo, therefore improving the efficiency of the leak detection system while also allowing for the purging system to operate with a purge pump in the purge passage.  Including a bypass circuit that connects the purge passage, between the second pump 44 and the purge valve, and the connector between the tank and the canister would remove the necessity for the first pump 42 in order to pressurize the tank in Guo.  

Conclusion
The prior art made of record on PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304. The examiner can normally be reached Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Susan E Scharpf/Examiner, Art Unit 3747           

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747